Exhibit 10.2

LOGO [g98313img001.jpg]

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

ANNEX dated 24 January 2007

to the Employment Agreement (“Agreement”) of September 16, 2004 between:

CENTRAL EUROPEAN DISTRIBUTION CORPORATION, Inc., a Delaware corporation
(“Company”);

and

Mr. Evangelos Evangelou (“Executive”).

WHEREAS

On 18 January 2007 the Board of Directors of the Company adopted the resolution
providing for some changes in the method of compensation payable to Executives
and members of the Company’s Board of Directors and the relevant number of
options to purchase the Company’s common stock granted to such persons

THE PARTIES HAVE AGREED AS FOLLOWS:

Par. 1

The Agreement shall be amended as follows:

Section 2 of the Agreement (“Term”) shall read as follows:

The employment of the Executive by the Company as provided in Section 1 hereof
shall expire on December 31, 2009 (“Expiration Date”).

The first paragraph in Section 5(a) of the Agreement (“Base Salary”) shall read
as follows:

As of January 1, 2007 to December 31, 2007, the Executive shall be paid an
annual salary (“Base Salary”) in the amount of USD 155,000.00 gross by the
Company and USD 134,424.00 gross by the Subsidiaries.

As of January 1, 2008 to December 31, 2008, the Executive shall be paid the Base
Salary in the amount of USD 205,000.00 gross by the Company and USD 134,424.00
gross by the Subsidiaries.

 

As of January 1, 2009 to December 31, 2009, the Executive shall be paid the Base
Salary in the amount of USD 245,000.00 gross by the Company and USD 134,424.00
gross by the Subsidiaries.



--------------------------------------------------------------------------------

Section 5(b) of the Agreement (“Bonus”), shall read as follows:

In fiscal years 2007, 2008 and 2009, the Executive shall be entitled to receive
25 % of the aggregate cash bonus payable under the Company’s Executive Bonus
Plan, the amount and rules of payout of such aggregate cash bonus being
established under the resolution of the Company’s Board of Directors dated
18 January 2007.

The Executive is entitled to annual grant of options to purchase the Company’s
common stock as follows: (i) 39 375 options on January 1, 2007, (ii) 30 000
options on January 1, 2008, and (iii) 30 000 options on January 1, 2009, each
such grant to vest 100% on the two-year anniversary of the grant date. The
strike price of each grant shall be the closing price of the Company’s common
stock on the trading day immediately preceding the grant date.

Par. 2

All other provisions of the Agreement shall remain not amended.

Par. 3

The provisions of this Annex shall be effective as from 1 January 2007.

 

The Company:

/s/ William V. Carey

Name: William V. Carey The Executive:

/s/ Evangelos Evangelou

Name: Evangelos Evangelou